Exhibit 10.18.2

AVERY DENNISON CORPORATION

2005 DIRECTORS VARIABLE DEFERRED COMPENSATION PLAN

ARTICLE 1

PURPOSE

The 2005 Directors Variable Deferred Compensation Plan (“Plan”) adopted by Avery
Dennison Corporation, a Delaware corporation (the “Company”), originally
effective as of December 1, 2004, is hereby amended and restated effective as of
January 1, 2008, to comply with Internal Revenue Code Section 409A and
applicable authorities promulgated thereunder. The Plan is a deferred
compensation plan for non-employee directors of the Company. All vested deferred
compensation balances as of November 30, 2004, grandfathered under the Code
Section 409A transition rules, shall be governed by prior deferred compensation
Plan documents and no subsequent amendment shall apply to such grandfathered
amounts. All amounts deferred, contributed or which became vested on or after
December 1, 2004 shall be subject to the provisions of this amended and restated
Plan. The Plan is intended, and shall be interpreted in all respects, to comply
with the provisions of Code Section 409A.

ARTICLE 2

DEFINITIONS AND CERTAIN PROVISIONS

2.1 Administrator. “Administrator” means the administrator appointed by the
Committee to handle the day-to-day administration of the Plan pursuant to
Article 9.

2.2 Allocation Election. “Allocation Election” means the form or electronic
communication by which a Participant elects the Declared Rate(s) to be credited
as earnings or losses to such Participant’s Deferral Account.

2.3 Annual Deferral. “Annual Deferral” means the amount of Director’s Fees that
the Participant elects to defer for a Calendar Year.

2.4 Beneficiary. “Beneficiary” means the person or persons or entity designated
as such by a Participant pursuant to Article 8.

2.5 Benefit. “Benefit” means any benefit provided under the terms of the Plan.

2.6 Change of Control. “Change of Control” means “a change in the ownership or
effective control,” or in “the ownership of a substantial portion of the assets
of” the Company (but not a Participating Subsidiary, except as provided under
Article 10), within the meaning of Code Section 409A and shall include any of
the following events as such concepts are interpreted under Code Section 409A:

(a) the date on which a majority of members of the Company’s Board of Directors
is replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or

(b) the acquisition, by any one person, or by a corporation owned by a group of
persons that has entered into a merger, acquisition, consolidation, purchase,
stock acquisition, asset acquisition, or similar business transaction with the
Company, of:

(i) ownership of stock of the Company, that, together with any stock previously
held by such person or group, constitutes more than fifty percent (50%) of
either (i) the total fair market value, or (ii) the total voting power of the
stock of the Company;

(ii) ownership of stock of the Company possessing thirty percent (30%) or more
of the total voting power of the Company, during the twelve-month period ending
on the date of such acquisition; or

(iii) assets from the Company that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Company immediately before such acquisition, during the
twelve-month period ending on the date of such acquisition; provided, however,
that any transfer of assets to a related person as defined under Code
Section 409A shall not constitute a Change of Control.

2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities.

2.8 Committee. “Committee” means the deferred compensation plans administrative
committee appointed to administer the Plan pursuant to Article 9.

2.9 Declared Rate. “Declared Rate” means the notional rates of return (which may
be positive or negative) of the individual investment options selected by a
Participant for such Participant’s Deferral Account, as referred to in
Article 6.

2.10 Deferral Account. “Deferral Account” means the notional account established
for record keeping purposes for a Participant pursuant to Section 4.4.

2.11 Director. “Director” means a member of the Board of Directors of the
Company who is not employed by the Company or any of its subsidiaries.

2.12 Director’s Fees. “Director’s Fees” means the retainers and meeting fees
payable to a Director for service as a Director, which may be deferred
hereunder.

2.13 Disability Benefit. “Disability Benefit” means the Benefit payable to a
Participant in accordance with Section 7.4 after the Participant has become
Disabled.

2.14 Disability or Disabled. “Disability or Disabled” shall be interpreted in
accord with the requirements of Code Section 409A and shall mean, in the case of
a Participant, that the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment, which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer.

2.15 Distribution. “Distribution” means any payment to a Participant or
Beneficiary according to the terms of this Plan.

2.16 Early Termination Benefit. “Early Termination Benefit” means the lump sum
amount payable to a Participant pursuant to Section 7.3.

2.17 Enrollment Period. “Enrollment Period” means the period(s) designated from
year to year by the Administrator for enrollments.

2.18 Normal Retirement. “Normal Retirement” means the Termination of Service for
reasons other than death on or after the Participant attains age sixty (60).

2.19 Participant. Participant” means a Director who has filed a completed and
executed Participation Election Form with the Administrator, and who is
participating in the Plan in accordance with the provisions of Articles 3 and 4.

2.20 Participation Election. “Participation Election” means the commitment to
make a deferral under the Plan submitted by the Participant to the Administrator
pursuant to Article 4 of the Plan. The Participant Election may take the form of
an electronic communication followed by appropriate confirmation according to
procedures established by the Administrator.

2.21 Plan. “Plan” means this 2005 Directors Variable Deferred Compensation Plan,
a non-qualified elective deferred compensation plan, as the same may be amended
from time to time.

2.22 Plan Year. “Plan Year” means the calendar year.

2.23 Rabbi Trust. “Rabbi Trust” means the trust described in Section 12.7.

2.24 Settlement Date. “Settlement Date” means the date by which a lump-sum
payment shall be made or the date by which installment payments shall commence
under the Plan. Unless otherwise specified, the Settlement Date shall be as soon
as practicable after, but in all events no later than ninety (90) days
following, the Valuation Date. In the case of a Participant’s death, the
Administrator shall be provided with the documentation reasonably necessary to
establish the fact of the Participant’s death. Notwithstanding the forgoing or
any other provision of the Plan, no distribution shall be made prior to the date
such distribution is permissible under Coder Section 409A and any distribution
delayed by reason of the application of this prohibition shall be paid as soon
as such distribution is permissible under Code Section 409A.

2.25 Survivor Benefit. “Survivor Benefit” means those Plan Benefits that become
payable upon the death of a Participant pursuant to Section 7.5.

2.26 Termination of Service. “Termination of Service” means the cessation of
service as a Director for any reason, whether voluntary or involuntary,
including by reason of retirement, Disability or death. For purpose of the
preceding sentence, Termination of Service shall be interpreted consistent with
the requirements of Code Section 409A for “separation from service”.

2.27 Valuation Date. “Valuation Date” means the date on which the Deferral
Account is valued for Distribution purposes. This date shall be the last day of
the month in which an event occurs that triggers a Benefit payment.

ARTICLE 3

PARTICIPATION

3.1 Participation. The Administrator shall notify Participants generally not
less than thirty (30) days (or such lesser period as may be practicable under
the circumstances) prior to any deadline for filing a Participation Election
Form. A Director must submit a Participation Election Form during the Enrollment
Period established by the Administrator to become a Participant.

3.2 Participation Election. A Director shall become a Participant in the Plan no
later than the first day of the Plan Year coincident with or next following the
date the Director has filed a Participant Election with the Administrator. To be
effective, the Director must submit the Participant Election during an
Enrollment Period or any other such time as determined by the Administrator. A
Director who joins the Company after the first day of the Plan Year may become a
Participant provided such Director files a Participant Election with the
Administrator within thirty (30) days of commencement of service as a Director,
to allow deferrals by such new Director of Director’s Fees earned during the
balance of such Plan Year.

3.3 Continuation of Participation. A Participant who has elected to participate
in the Plan by submitting a Participant Election shall continue as a Participant
in the Plan until the entire balance of the Participant’s Deferral Account has
been distributed.

ARTICLE 4

PARTICIPANT DEFERRALS

4.1 Annual Deferral. On the Participation Election Form, and subject to the
restrictions set forth herein, a Director shall designate the amount of
Director’s Fees to be deferred thereby for the next following calendar year,
provided that any deferral election shall be made not later than the last day of
the calendar year preceding the calendar year in which such Director’s Fees are
earned (or, in the case of a new Participant, the thirtieth (30th) day following
initial eligibility for the remaining portion of the Plan Year).

4.2 Minimum Deferral. The minimum amount of Annual Deferral that may be deferred
shall be ten percent (10%) of the Participant’s Director’s Fees.

4.3 Maximum Deferral. The standard maximum amount of Annual Deferral that may be
deferred shall be one hundred percent (100%) of the Participant’s Director’s
Fees. Notwithstanding the foregoing, the Committee may further limit the maximum
or the minimum amount of deferrals by any Participant or group of Participants
in its sole discretion.

ARTICLE 5

DISCRETIONARY COMPANY CREDITS

The Company, in its sole discretion, may credit to selected Participants’
Deferral Accounts a discretionary amount or match in an amount determined by the
Company. These amounts and subsequent earnings are subject to vesting schedules
established by the Administrator.

ARTICLE 6

ACCOUNTS AND INVESTMENT OPTIONS

6.1 Accounts. Solely for record keeping purposes, the Company shall maintain a
Deferral Account under the Plan for each Participant. Annual Deferrals shall be
credited by the Employer to the Participant’s Deferral Account at the time such
amounts would otherwise have been paid to the Participant. Such Account shall be
credited (and compounded daily) with a notional rate of return (positive or
negative) based on the Declared Rate(s) elected by the Participant under
Section 6.2. All Distributions shall be debited from the applicable Account on
the Valuation Date.

6.2 Participant Election of Declared Rates. The crediting rate on amounts in a
Participant’s Deferral Account shall be based on the Participant’s choice among
the investment alternatives made available from time to time by the Committee.
The Administrator shall establish a procedure by which a Participant may make an
Allocation Election among any combination of Declared Rates in one percent (1%)
increments up to one hundred percent (100%) and may change the Declared Rate(s)
at least once per week with such change(s) effective as of the first day of the
next following week. Such investment elections may apply to future deferrals
and/or to the existing Deferral Account balances, as indicated by the
Participant. Notwithstanding the foregoing, the Company shall have no obligation
to set aside or invest funds as directed by the Participant and, if the Company
elects to invest funds as directed by the Participant, the Participant shall
have no more right to such investments than any other unsecured general creditor
of the Company.

6.3 Declared Rates. A Participant may select from Declared Rates which may from
time to time be established under the Plan and the number of which may be
expanded by the Committee; it being the intention that at all times Participants
will have at least nine (9) core investment fund choices comparable in focus,
type and quality to those listed on Exhibit A. The Declared Rates provide a rate
of return (positive or negative) that are based on the actual net performance of
the Declared Rate(s) selected by the Participant. The Declared Rates credited to
Participant Deferral Accounts shall be the actual net performance of the
Declared Rates, to which will be added a basis point credit, which credit (when
added to the actual net performance of the Declared Rates) will together be
approximately equivalent on average to crediting the actual gross performance of
the Declared Rates less twenty (20) basis points.

6.4 Valuation of Deferral Accounts. The value of a Deferral Account as of any
date shall equal the amounts theretofore credited or debited to such Deferral
Account, plus the deemed earnings or losses of such Deferral Account in
accordance with this Article 6 through the day immediately preceding such date.

6.5 Vesting. A Participant shall be one hundred percent (100%) vested at all
times in amounts credited to the Participant’s Deferral Accounts.

6.6 Statement of Deferral Accounts. The Administrator (or an agent thereof)
shall provide to each Participant periodic statements or on-line access to
information setting forth the Participant’s deferrals, Declared Rate(s) (credits
or debits), Distributions and Deferral Account balance.

6.7 Errors in Benefit Statements, Deferrals, Distributions or Administration. In
the event an error is made in a benefit statement, such error shall be corrected
on the next benefit statement following the date such error is discovered. In
the event of an error in the amount of a Participant’s deferral, immediately
upon the discovery of such error, if possible, the next deferral of such
Participant shall be adjusted upward or downward to correct such prior error
subject to compliance with permissible corrections procedures established under
Code Section 409A. In the event of an error in a Distribution, the applicable
Participant’s Deferral Account shall, immediately upon the discovery of such
error, be adjusted to reflect such under or over payment and, if possible, the
next Distribution to such Participant shall be adjusted upward or downward to
correct such prior error subject to compliance with permissible corrections
procedures established under Code Section 409A. If the remaining balance of a
Participant’s Deferral Account is insufficient to cover an erroneous overpayment
to such Participant, the Company may, at its discretion, offset other amounts
payable to the Participant from the Company to the extent permitted under all
applicable laws, to recoup the amount of such overpayment(s). It is the intent
of the Company that the Plan be interpreted and administered to comply in all
respects with Code Section 409A. However, Participants and/or their
Beneficiaries shall be responsible for any and all taxes resulting from
participation in the Plan, and the Company shall have no liability to the
Participant or any Beneficiary in the event any taxes or excise taxes may
ultimately be determined to be applicable to any deferral, contribution, vesting
event or Distribution under the Plan.

ARTICLE 7

BENEFITS

7.1 Normal Retirement Benefit Distribution Election.

(a) Initial Election. At the time of entering the Plan or, if later, on or
before December 31, 2008, Participants shall designate the form of distributions
of amounts credited to their Deferral Account upon Normal Retirement, from among
the distribution alternatives specified herein. A Participant may only change a
distribution election for the Deferral Account in accordance with the change in
elections provisions specified in Section 7.1(b).

(b) Modification of Election. A distribution election with respect to an
existing Deferral Account under the Plan may only be changed under the terms and
conditions specified by the Committee in compliance with Code Section 409A.
After December 31, 2008, except as expressly provided in this Article 7, no
acceleration of a distribution is permitted and a subsequent election that
delays payment or changes the form of payment shall be permitted if and only if
all of the following requirements are met:

(i) the new election does not take effect until at least twelve (12) months
after the date on which the new election is made; and

(ii) in the case of payments made on account of Termination of Service (other
than by reason of death or Disability) or Change in Control, the new election
delays payment for at least five (5) years from the date that payment would
otherwise have been made, absent the new election.

For purposes of application of the above change limitations, installment
payments from a Deferral Account shall be treated as a single payment. Changes
complying with the requirements of this Section 7.1(b) may be made any number of
times with respect to the same Deferral Account but in no event may any change
delay the distribution of benefits payable from any Deferral Account beyond the
date the Participant attains (or a deceased Participant would have attained) age
ninety-two (92). Election changes made pursuant to this Section 7.1(b) shall be
made in accordance with rules established by the Committee, and shall comply
with all applicable requirements of Code Section 409A and applicable
authorities.

7.2 Normal Retirement Benefit Distribution Alternatives. The Participant shall
be entitled to select the form of payment of Distributions from a Deferral
Account from among the following alternatives set forth below. Benefits shall be
paid according to the Participant’s distribution elections unless such
distribution election is superseded by an alternative distribution event such as
death, Disability, or Change in Control, as specified in this Article 7.

(a) Form of Distribution. The available forms of payment from the Participant’s
Deferral Account upon Normal Retirement shall be as follows:

(i) Lump-Sum. One lump-sum payment.

(ii) Installment Payments. Monthly installments of principal and interest
payable over a period of any number of years up to twenty (20), but in no event
ending later than the date on which the Participant shall attain age ninety-two
(92). Installment payments shall be calculated on an annual basis but paid
during the Plan Year at approximately monthly intervals as may be determined by
the Committee, provided that such intervals shall not be less frequent than
quarterly, except in the final year of payments when only one installment shall
be made in January in such final Plan Year. Installment payments shall be based
on the Participant’s Deferral Account balance at the beginning of the payment
period and shall be recalculated annually by dividing the Participant’s Deferral
Account balance as of the last day of the Plan Year by the number of remaining
years in the payment period based on the Participant’s retirement payment
election. Deferral Accounts shall continue to be credited during the payment
period based on the Participant’s choice among Declared Rates as provided in
Article 6. Notwithstanding the foregoing, an installment payout election shall
not be available prior to the date that the Participant shall have qualified for
Normal Retirement.

(iii) Small Benefit Exception. Notwithstanding the foregoing, in the event that
the total balance payable from a Participant’s Account under this Plan (and any
other plans aggregated with this Plan for purposes of Code Section 409A) as of
the date of the Participant’s Termination of Service is less than the applicable
dollar amount under Code Section 402(g)(1)(B) for the calendar year of payment,
the Company shall have the discretion to pay all of the Participant’s benefits
under the Plan in the form of a single lump-sum, subject to compliance with Code
Section 409A.

If no election is made regarding the form of benefits from a particular Account,
benefits from that Account shall be paid in a single lump-sum.

(b) Commencement of Payment of Benefits. The commencement date for payment of
benefits from a Participant’s Deferral Account on Normal Retirement shall be
upon the Settlement Date next following the Participant’s Normal Retirement.

7.3 Early Termination Benefit. In the event of a Participant’s Termination of
Service for any reason other than death, Disability, or Normal Retirement, the
Participant shall receive an Early Termination Benefit equal to the outstanding
balance of the Participant’s Deferral Account, credited with notional earnings
as provided in Article 6, payable in the form of a single lump-sum distribution
on the Settlement Date next following such early Termination of Service. The
Participant shall be entitled to no further Benefits under this Plan.

7.4 Survivor Benefits. In the event of a Participant’s death prior to complete
distribution of all of the Participant’s Deferral Account, the Participant’s
Beneficiary shall receive a Survivor Benefit equal to the outstanding balance of
the Participant’s Deferral Account, credited with notional earnings as provided
in Article 6, payable in the form of a single lump-sum Distribution on the last
day of the fifteenth (15th) month commencing after the month in which the
Participant’s death occurs, unless the Beneficiary makes a timely election
during the first three (3) months following the Participant’s death, which is in
compliance with Code Section 409A, to delay commencement of the Deferral Account
by a minimum of five (5) years and to receive the benefits in January of a later
Plan Year, in the form of a single lump-sum or over a period of up to twenty
(20) years.

7.5 Change of Control or other Benefit. In the event a Change in Control occurs
before a Participant’s Deferral Account has been fully distributed, the
Participant shall receive an amount equal to the balance of the Deferral
Account, credited with notional earnings as provided in Article 6, payable in
the form of a single lump-sum distribution on the last day of the fifteenth
(15th) month commencing after the month in which such Change in Control occurs,
unless the Participant makes a timely election under Section 7.1(b), during the
first three (3) months following such Change in Control, to delay commencement
of the Deferral Account by a minimum of five (5) years and to receive the
benefits in January of a later Plan Year, in the form of a single lump-sum or
over a period of up to twenty (20) years.

7.6 Unforeseeable Emergency. Upon a finding by the Committee that the
Participant has suffered a Unforeseeable Emergency, subject to compliance with
Code Section 409A, the Administrator may at the request of the Participant,
approve cessation of current deferrals or accelerate distribution of benefits
under the Plan in the amount reasonably necessary to alleviate such financial
hardship. The amount distributed pursuant to this Section 7.7 with respect to an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

ARTICLE 8

BENEFICIARY DESIGNATION

Each Participant and Beneficiary shall have the right, at any time, to designate
any person or persons as Beneficiary or Beneficiaries to whom payment under this
Plan shall be made in the event of death of the Participant or Beneficiary, as
the case may be, prior to complete distribution of the Participant’s Benefits
due under the Plan. Each Beneficiary designation shall become effective only
when filed in writing with the Administrator during the Participant’s or
Beneficiary’s lifetime, as the case may be, on a form prescribed by the
Administrator.

The filing of a new Beneficiary designation form by a Participant will cancel
and revoke all Beneficiary designations previously filed by such Participant.

If a Participant or Beneficiary, as the case may be, fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant or Beneficiary, as the case may be, or die prior to complete
distribution of the Participant’s Benefits, then the Administrator shall direct
the distribution of such Benefits to the estate of the Participant or
Beneficiary, as the case may be.

ARTICLE 9

ADMINISTRATION OF THE PLAN

A Committee consisting of three (3) or more members shall be appointed by the
Company’s Chief Executive Officer to administer the Plan, which shall have the
exclusive right and full discretion (i) to appoint agents and service providers
to act on its behalf, (ii) to interpret the Plan, (iii) to decide any and all
matters arising hereunder (including the right to remedy possible ambiguities,
inconsistencies, or admissions), (iv) to make, amend and rescind such rules and
procedures as it deems necessary for the proper administration of the Plan and
(v) to make all other determinations and resolve all questions of fact necessary
or advisable for the administration of the Plan, including determinations
regarding eligibility for benefits payable under the Plan. All interpretations
of the Committee with respect to any matter hereunder shall be final, conclusive
and binding on all persons affected thereby, subject to the provisions of this
Article 9. All decisions of the Committee shall be by vote of at least a
majority of its members. Members of the Committee shall be eligible to
participate in the Plan while serving as members of the Committee, but a member
of the Committee shall not vote or act upon any matter that relates solely to
such member’s interest in the Plan as a Participant. The current members of the
Committee are the Chief Executive Officer; the Chief Financial Officer; the
Senior Vice President, Human Resources; the Senior Vice President and General
Counsel; the Vice President and Treasurer; the Vice President, Compensation and
HRIS; the Vice President, Associate General Counsel and Assistant Secretary; the
Vice President, Global Finance; the Manager, Corporate Finance and Investments,
and the Director, Financial Reporting at the Company’s Miller Corporate Center.
The Committee has designated the Vice President, Compensation and HRIS as the
Administrator to carry out the day-to-day administration of the Plan. No member
of the Committee or any other agent thereof including the Administrator shall be
liable for any determination, decision, or action made in good faith with
respect to the Plan. The Company shall indemnify and hold harmless the members
of the Committee and the Administrator from and against any and all liabilities,
costs, and expenses incurred by such persons as a result of any act, or
omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.

ARTICLE 10

AMENDMENT OR TERMINATION OF PLAN

The Committee at the direction of the Chief Executive Officer or the Board of
Directors of the Company, may amend the Plan; provided, however, that (i) no
such amendment shall be effective to decrease the Benefits accrued by any
Participant or Beneficiary of a deceased Participant (including, but not limited
to, the rate of earnings credited on Deferral Accounts); (ii) no such amendment
shall revise the substantive provisions of the Plan related to the calculation
of Benefits (including, without limitation, the provisions of Article 6), the
minimum number of Declared Rates or the manner or timing of payments to be made
under the Plan so as to prejudice the rights of any Participant or Beneficiary,
except to the extent required by law, and (iii) no amendment shall change the
timing or form of Distributions or otherwise violate the provisions of Code
Section 409A so as to result in the imposition of excise taxes. Notwithstanding
the foregoing, the Plan shall be interpreted in all respects to comply with the
provisions of Code Section 409A and the Committee may amend the Plan at anytime
as may be necessary to assure such compliance.

The Company shall not terminate the Plan but may, in its complete and sole
discretion, freeze the Plan and allow no further deferrals into this Plan on a
prospective basis. Notwithstanding the foregoing, the Company or any
Participating Subsidiary may accelerate distribution upon termination of the
Plan in the event of a Change in Control subject to compliance with all
requirements of Code Section 409A.

ARTICLE 11

MAINTENANCE OF ACCOUNTS

The Company shall keep, or cause to be kept, all such books of account, records
and other data as may be necessary or advisable for the administration of this
Plan, and to reflect properly the affairs thereof, and to determine the nature
and amount of the interests of the respective Participants in each Deferral
Account. Separate accounts or records for the respective Participants’ Deferral
Accounts shall be maintained for operational and accounting purposes, but no
such account or record shall be considered as creating a lien of any nature
whatsoever on or as segregating any of the assets with respect to the Deferral
Accounts under this Plan from any other funds or property of the Company.

ARTICLE 12

MISCELLANEOUS

12.1 Applicable Law. Except to the extent preempted by ERISA and applicable
substantive provisions of federal law, this Plan shall be governed and construed
in accordance with the laws of the State of California applicable to agreements
made and to be performed entirely therein.

12.2 Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

12.3 Limitation. A Participant and the Participant’s Beneficiary shall assume
all risks in connection with the performance of any Declared Rate and any
decrease in value of the Deferral Accounts, and none of the Company, any of its
officers, employees, or directors, the Committee or the Administrator shall be
liable or responsible therefor.

12.4 Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company, directed to the attention of the Administrator with a copy to the
Senior Vice President and General Counsel of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

12.5 Limits on Transfer. Other than by will, the laws of descent and
distribution, or legal or judicial process related to dissolution of marriage,
no right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or the Participant’s Beneficiary or be subject to
alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
alimony, liabilities or engagements, or torts of any Participant or
Participant’s Beneficiary. Any attempt to alienate, sell, transfer, assign,
pledge, garnish, attach or take any other action subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.

12.6 Satisfaction of Claims. Payments to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full or partial satisfaction of claims against the Company for the compensation
or other amounts deferred and relating to the Deferral Account to which the
payments relate.

12.7 Participant Cooperation. Each Participant shall cooperate with the Company
by furnishing any and all information requested by the Company in order to
facilitate the payment of Benefits hereunder, taking such physical examinations
as the Company may deem necessary and taking such other relevant action as may
be requested by the Company. If a Participant refuses to so cooperate, the
Company shall have no further obligation to the Participant under the Plan,
other than payment to such Participant of the cumulative deferrals theretofore
made pursuant to this Plan. If a Participant commits suicide during the two
(2) year period beginning on the first day on which he participates in the Plan
or if the Participant makes any material misstatement of information or
nondisclosure of medical history, then no Benefits will be payable hereunder to
such Participant of the deferrals theretofore made pursuant to this Plan,
provided, that in the Company’s sole discretion, Benefits may be payable in an
amount reduced to compensate the Company for any loss, cost, damage or expense
suffered or incurred by the Company as a result in any way of any such action,
misstatement or nondisclosure.

12.8 Unfunded Status of Plan; Creation of Rabbi Trust. The Plan is intended to
constitute an “unfunded” plan of deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company. The Company has
established the Avery Dennison Corporation Directors Compensation Trust (“Rabbi
Trust”). The assets of the Rabbi Trust shall be subject to the claims of the
Company’s creditors. To the extent any Benefits provided under the Plan are
actually paid to a Participant or Beneficiary from the Rabbi Trust, the Company
shall have no further obligation with respect thereto, but to the extent not so
paid, such Benefits shall remain the obligation of, and shall be paid by, the
Company. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, interest, or claims in or to any
specific property or assets of the Company, nor shall they be beneficiaries of,
or have any rights, claims, or interests in any life insurance policies, annuity
contracts, or the proceeds therefrom owned or which may be acquired by the
Company (“Policies”). Apart from the Rabbi Trust, such Policies or other assets
of the Company shall not be held under any trust for the benefit of
Participants, their Beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all of the Company’s assets and Policies shall be, and
shall remain, the general, un-pledged, unrestricted assets of the Company. The
Company’s obligations under the Plan shall be merely an unfunded and unsecured
promise of the Company to pay money in the future.

12.9 Waiver of Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive the Company from paying all or any portion of the Benefits due
hereunder, wherever such laws may be enacted, now or at any time hereafter in
force, or which may affect the administration or performance of this Plan; and
(to the extent that it may lawfully do so) the Company hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the realization of any Benefits to which the Participants
hereunder are entitled, but will suffer and permit the realization of all such
Benefits as though no such law had been enacted. The provisions of this
Section 12.9 are not intended, however, to prevent compliance of the Plan with
the provisions of Code Section 409A.

12.10 Status. The establishment and maintenance of, or allocations and credits
to, the Deferral Account of any Participant shall not vest in any Participant
any right, title or interest in and to any Plan assets or Benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Rabbi Trust.

12.11 Validity. In the event any provision of this Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

12.12 Waiver of Breach. The waiver by any party of any breach of any provision
of the Plan by any other party shall not operate or be construed as a waiver of
any subsequent breach.

12.13 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

